Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 21-40 are considered eligible subject matter.  Even if claims 21, 28 and 35 were considered an abstract idea, the claims provide limitations regarding a practical application, i.e. image regularization.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26, 27, 31, 33, 34, 38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24, 31 and 38 recite the limitation "the gray values" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 26, 33 and 40 recite the limitation "the determination" in line 4, 4 and 5, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24, 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Anisotropic Diffusion in Image Processing (Weickert).
Regarding claim 28, Weickert discloses a method implemented on at least one device each of which has at least one processor and storage, since the processes use a computer to carry out the computations (page 11, paragraph 2), the method comprising: determining a gradient of image data (page 47, equation 1.115, page 124, equation 5.10, gradient u, u=f(x) which is the image as explained on page 4); determining reciprocal of an absolute value of the gradient of the image data(page 47, equation 1.115, page 124, equation 5.10, 1/gradient u); determining a regularization parameter based on the reciprocal of the absolute value of the gradient, for example, |gradient u|div(gradient u/|gradient u|) (page 47, paragraph 4); determining a regularization item that regularizes the image data, for example, δtu; and generating a regularized image based on the regularization parameter and the regularization item, since the parameters of 1.115 on page 47 and 5.10 of page 124 are used to carry out filtering (page 124, paragraph 4) that regularizes the image by smoothing and restoring the image (page ix, contents of 1 includes 1.6.6).
Claim 21 is rejected for the same reasons as claim 28.  Thus, the arguments analogous to that presented above for claim 28 are equally applicable to claim 21.  Claim 21 distinguishes from claim 28 only in that claim 21 is a systems claim.  Weickert teaches further this feature, i.e. the computer that the computations occur on (page 11, paragraph 2).
Regarding claim 24, Weickert discloses the gradient of the image data is determined based on the gray values of the image data (page 4, u=f(x) which is gray values of image data, page 2, paragraph 5).  
Claim 31 is rejected for the same reasons as claim 24.  Thus, the arguments analogous to that presented above for claim 24 are equally applicable to claim 31.  Claim 31 distinguishes from claim 24 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weickert in view of U.S. Patent Application Publication NO. 20170186194 (Koehler et al)
Claim 35 is rejected for the same reasons as claim 28.  Thus, the arguments analogous to that presented above for claim 28 are equally applicable to claim 35.  Claim 35 distinguishes from claim 28 only in that claim 35 is a computer readable medium claim.  
Weickert does not disclose expressly a non-transitory computer readable medium.
Koehler et al discloses storing instructions of a method on a non-transitory computer readable medium (page 2, paragraph 23).
Weickert and Koehler et al are combinable because they are from the same field of endeavor, i.e. image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to store the instructions on a computer readable medium.
The suggestion/motivation for doing so would have been to provide a more convenient system by providing means for carrying out the process again.
Therefore, it would have been obvious to combine Weickert with Koehler et al to obtain the invention as specified in claim 35.
Claim 38 is rejected for the same reasons as claim 24.  Thus, the arguments analogous to that presented above for claim 24 are equally applicable to claim 38.  Claim 38 distinguishes from claim 24 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  


Allowable Subject Matter
Claims 22, 23, 25-27, 29, 30, 32-34, 36, 37, 39, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22, 29 and 36 contain allowable subject matter regarding the claimed image data is obtained by reconstructing original projection data with a statistical reconstruction algorithm with edge preserving regularization. 
Claims 23, 30 and 37 contain allowable subject matter regarding the regularization item is a matrix including one or more item elements corresponding to one or more pixels or voxels of the image data
Claims 25, 32 and 39 contain allowable subject matter regarding the reciprocal of the absolute value of the gradient is a matrix including a plurality of reciprocal values, and each of the plurality of reciprocal values corresponds to a pixel or voxel of the image data  
Claims 26, 33 and 40 contain allowable subject matter regarding determining whether the reciprocal of the absolute value corresponding to a pixel or voxel of the image data is within a range; and in response to the determination that the reciprocal of the absolute value corresponding to the pixel or voxel of the image data is within the range, boosting a parameter value corresponding to the pixel or voxel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        2/3/2022